Title: To James Madison from Vincent Gray, 25 April 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 25. April 1803.
					
					By the Ship Aspansia just about to depart for New York I have only time to say that, the Sloop of 

War called the Diligence, having on board the Marques Casa Calvo, late Governor at New-Orleans departed 

the Port this Morning for that place, in order to deliver up the Province, to the Agent of the French Republic; 

in conformity to the orders of His Catholic Majesty.
					In consequence of orders recd. by the Packet, that caused so much alarm lately in consequence 

of her not bringing the mails due, the Ships of His Catholic Majesty bound from Vera Cruz to Spain having 

specie on board are not now permitted to touch at this Port; and an Edict hath lately passed the Supreme 

council of this Island prohibiting the exportation of Specie on any account, to any Foreign port or place 

whatever.
					The latter decree or Edict will bear hard upon those having property in this Island, and the 

prohibition respecting the Vera Cruz Ships, I have no doubt, is intended to prevent future requisitions from the 

Island of Santo Domingo on this Government.  However His Catholic Majesty has given the French Republic 

letters of credit on Santa Fee and Mexico for the purpose of supplying the deficiency of the Santo Domingo 

Expedition: and should those places fall short of the Sum absolutely necessary, then the balance is to be 

supplied from the city of Havana.
					From letters recd. from Madrid I have reason to believe that orders will be recd. here in a few 

weeks for this Government to acknowledge the French Agent.  The First Consul has demanded it, and from the 

letters recd. by Major Vernon from the Prefect of Santo Domingo, he feels so confident of its being the case, 

that he has mentioned it to the Governor and Intendant here.  I am Sir, very respectfully, your mo. Ob. Serv.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
